DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Grell on 07/05/2022.
The application has been amended as follows: Claims 1, 7, 14 and 17 are amended. Claims 6, 15 and 16 are canceled.

1. (Currently Amended) A system for digital identity authentication, said system comprising:
a server for data and email;
a client on a hardware device in communication with said server;
said server having an authentication protocol to communicate with said hardware device, said authentication protocol having an encryption function having a hardware key and a software key, a private and a public key pair, said key pair generated from said hardware key and said software key, used to encrypt the communication between said server and said client, said encryption function is a format-preserving encryption, said format-preserving encryption utilizes integers followed by a decimal to a hexatrigesimal conversion; 
an identity authentication service to assign a user of said hardware device to an identity string, and creates a unique user email address based on said identity string and an authentic email server domain, said identity string is encrypted with a key; and
a target service having a user identity data and comparing said user identity data to an email string, and if said user identity data and said email string match, then said target service accepts said unique user email address to send a service event communication to said hardware device.
6. Cancelled.
7.  (Currently Amended) The system of claim [[6]]1, wherein said key is generated from an account data provided by said user to said target service.
14. (Currently Amended) The system of claim [[6]]1, wherein said key is deleted after completion of said identity authentication service.
15. Cancelled.
16. Cancelled.
17. (Currently Amended) A computer implemented method for digital identity authentication, said method comprising the steps of:
providing a server for data and email, a client on a hardware device in communication with said server, said server having an authentication protocol to communicate with said hardware device, said authentication protocol having an encryption function having a hardware key and a software key, a private and a public key pair, said key pair generated from said hardware key and said software key, used to encrypt the communication between said server and said client, said encryption function is a format-preserving encryption, said format-preserving encryption utilizes integers followed by a decimal to a hexatrigesimal conversion;;
 utilizing an identity authentication service to assign a user of said hardware device to an identity string, said identity string is encrypted with a key;
creating a unique user email address based on said identity string and an authentic email server domain; 
 enabling a target service to access a user identity data;
comparing said user identity data to an email string by said target service, and if said user identity data and said email string match; and
 	accepting said unique user email address to send a service event communication via said target service to said hardware device. 
Allowable Subject Matter
Claims 1-5, 7-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of a server having an authentication protocol to communicate with a hardware device, said authentication protocol having an encryption function having a hardware key and a software key, a private and a public key pair, said key pair generated from said hardware key and said software key, used to encrypt the communication between said server and said client, said encryption function is a format-preserving encryption, said format-preserving encryption utilizes integers followed by a decimal to a hexatrigesimal conversion; an identity authentication service to assign a user of said hardware device to an identity string, and creates a unique user email address based on said identity string and an authentic email server domain, said identity string is encrypted with a key.
The prior art disclosed by Appenzeller teaches an identity based encryption and authentication system but fails to teach the unique limitations recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497